ClabksoN, J.
The question involved: First. Did the court err in instructing the jury, with respect to the insanity, or mental disease, or low order of intelligence to the extent that one is not responsible for his acts offered by-the defendant as a defense in charging the jury? We think not. We think the charge correct.
The following is the complete charge on this aspect: “When insanity, or mental disease, or a low order of intelligence to the extent that one is not responsible for his acts is interposed as a defense in a criminal prosecution, the burden rests with the defendant who sets it up to prove such insanity or mental disease, or low order of intelligence, not beyond a reasonable doubt nor by the greater weight of the evidence, but merely to the satisfaction of the jury. Since a criminal intent is an essential element of murder, if by reason of insanity, or mental disease, or a low degree of intelligence, a person is incapable of forming any intent, he cannot be regarded by the law as guilty. The mental derangement must be such as to render the one afflicted therewith incapable of forming a *256criminal intent. Every man is presumed to be sane, and to possess a sufficient degree of reason to be responsible for bis crimes, until the contrary be proven to the satisfaction of the jury, not beyond a reasonable doubt nor by the greater weight of the evidence but merely to the satisfaction of the jury. To establish a defense on the ground of insanity, or mental disease, or a low degree of intelligence, it must be shown merely to the satisfaction of the jury from the evidence that at the time of committing the act the party accused was laboring under such a defect of reason, whether it is insanity, whether it is mental disease, or whether it is a low degree of intelligence, as not to know the nature and quality of the act he was doing, or, if he did know, that he did not know that he was doing wrong. The capacity of the accused to distinguish right from wrong in respect to the act charged as a crime at the time of its commission is made the test of his responsibility. . . . But the defendant’s defense is not complete and he is not entitled to acquittal on the ground of insanity, or of mental disease, or a low degree of intelligence if at the time of the commission of the crime he had sufficient capacity to enable him to distinguish between right and wrong, to understand the nature and consequences of his act, and had mental power sufficient to apply that knowledge to his own case. Whatever may be his mental weakness, if a person has knowledge and consciousness that the act he is doing is wrong and will deserve punishment whatever may be his mental weakness, he is in the eye of the law of sound mind and memory, and subject to punishment. If the prisoner at the time he committed the alleged homicide was in a state to comprehend his relations to other persons, the nature of the act and its criminal character, or, if he was conscious of doing wrong at the time he committed the act, he is responsible. But if, on the contrary, he was under the visitation of God either in the form of insanity, or mental disease, or a low degree of intelligence, and could not distinguish between good and evil, and did not know what he did, he is not guilty of any-offense against the law, as guilt arises from the mind and wicked will. The Supreme Court of North Carolina in one of its recent decisions has said, ‘The insanity, or mental disease, or low degree of intelligence which would be available to a person as a defense, must be a mental disease such as renders the person incapable of knowing the nature and quality of the act he was committing. The test is, as to whether or not he was responsible, is a knowledge between right and wrong. If he knew the act he was engaged in was wrong and that it was unlawful, then in the eyes of the law he would be sane, and his plea would not avail him, but, if at the time of the act he did not know that his act was wrong, and did not know the difference between right and wrong, then in law he would not be responsible for the act that he did, but if he did know so at the *257time of tbe act then bis plea of insanity, or mental disease, or low degree of intelligence cannot avail him.’ ”
There was no exception or assignment of error to the above charge. The charge in substance is taken from S. v. Jones, 191 N. C., 153 (158-9). It is the rule laid down in S. v. Potts, 100 N. C., 451 (463-4) : “That when such proof of the homicide is presented, matters in excuse or mitigation must appear, or be shown, not beyond a reasonable doubt, but to the satisfaction of the jury. The prisoner admitting the killing by means of a shot from a pistol, that instrument, thus used, is a deadly weapon, and the law implies malice, unless its absence is made to appear, and this must be to the satisfaction of the jury. The prisoner to be responsible for his act, must have legal capacity at the time to distinguish between good and evil, and to know what he was doing, to comprehend his relations towards others, the nature of his act, and a consciousness of wrong. In the inquiry as to the prisoner’s mental condition he is assumed to bé sane, that is, to-have the degree of mind and reason required to constitute criminal responsibility for his acts, but he may prove the want of such legal capacity by evidence of the presence of insanity. . . . The measure of criminal responsibility is this: If the prisoner at the time of the homicidal act was in a state of mind to comprehend his relations to others, the nature and criminal character of the act, was conscious that he was doing wrong, he was responsible; otherwise, he was not, and such should be the verdict. ... We think the law was fairly laid down, and as favorable to the prisoner as he. could ask. Indeed, it would seem in one particular, more so. The charge appears to admit of a construction that puts upon the State the proof of sanity, when it becomes a matter of controversy, though it need not be such as to remove all reasonable doubt, but only sufficient to satisfy the minds of the jury. This burden, with this measure of proof, rests, however, upon the accused, according to the repeated adjudications of the Court. S. v. Brittain, 89 N. C., 481; S. v. Payne, 86 N. C., 609. The charge is strictly in accordance with S. v. Haywood, Phil., 376. . . . The test of accountability for crime is the ability of the accused to distinguish right from wrong, and that in doing a criminal act he is doing wrong. This is settled in S. v. Haywood, supra.”
In S. v. Jenkins, 208 N. C., 740 (741), speaking to the subject, it is said: “ 'Low mentality is not the test of insanity.’ S. v. Spivey, 132 N. C., 989, 43 S. E., 475. He who knows the right and still the wrong pursues is amenable to the criminal law. S. v. Potts, 100 N. C., 457, 6 S. E., 657. We are aware of the criticism of this standard by some psychiatrists and others. Nevertheless, the critics have offered nothing better. It has the merit of being well established, practical, and so plain 'that he may run that readeth it.’ Hab. 2:2.” S. v. Edwards, 211 *258N. C., 555 (557); S. v. Alston, 214 N. C., 93 (94) ; S. v. Hawkins, 214 N. C., 326.
In S. v. Falkner, 182 N. C., 793 (797), it is written: “In Shepard v. Tel. Co., 143 N. C., 244, the present Chief Justice {Clark), speaking for a unanimous Court, states the rule as follows: 'In criminal cases, when a homicide with a deadly weapon is proved or admitted, there is a presumption of law that the killing is murder, and the burden is on the prisoner to prove all matters in mitigation or excuse to the satisfaction of the jury. S. v. Matthews, 142 N. C., 621 ; and when a totally independent defense is set up, as insanity, which is really another issue, S. v. Haywood, 94 N. C., 847, the burden of that issue is on the prisoner.” S. v. Nall, 211 N. C., 61.
Second. Is a defendant charged with a capital felony, whoso defense is the lack of mental capacity to commit the crime of murder in the first degree, entitled to have the jury know the provisions of law contained in C. S., secs. 6237 and 6239, which provide for his detention in a State Hospital, and that his discharge therefrom can only be procured in the manner therein provided? We think not.
N. C. Code, supra, sec. 6237, relates to “persons acquitted of certain crimes or incapable of being tried, on account of insanity committed to hospitals.” Sec. 6239 — “Persons acquitted of crime on account of insanity how discharged from hospital.”
The statement of case on appeal shows that the defendant’s counsel .argued to the jury that the defendánt should be acquitted on the ground of insanity, and that, if he was acquitted on that ground, he would not go free, but would be put in the criminal insane department of the State Prison, and he read and explained to the jury sections 6237 and 6239, supra, of the Consolidated Statutes. No objection was made to this argument by the solicitor. The solicitor argued to the jury that the defendant would go free if the jury returned a verdict of not guilty on the ground of insanity. No objection was made to this argument by the defendant. The defendant’s counsel requested the court to instruct the jury in accordance with his argument to them, but the court declined to give this instruction.
In S. v. Walls, 211 N. C., 487 (496), it is said: “Did the court err in refusing to tell the jury of the punishment attempt to commit second degree burglary would carry? We think not. In S. v. Matthews, 191 N. C., 378 (381), this Court has decided contrary to defendant’s contentions: 'The jury has fully discharged its duty, and performed its functions, under the law of this State, when its members have sat together, heard the evidence, and rendered their verdict accordingly. As the judge must not invade the true office and province of the jury by giving an opinion in his charge, either in a civil or criminal action, as *259to whether a fact is fully or sufficiently proven (0. S., 564), so tbe jury must be content to leave with the judge the grave responsibility imposed upon him to render a judgment, upon their verdict, according to law.’ ”
All the evidence was to the effect that the defendant was guilty of murder in the first degree. The killing was willful, deliberate and premeditated for the purpose of robbing the deceased. This was so found by the jury beyond a reasonable doubt. The question of insanity, the defense of defendant, was submitted to the jury upon a charge by the court below free from error.
The defendant was given a fair and impartial trial. In law we find
No error.